ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES
Before COLEMAN, PECK ** and KRAVITCH, Circuit Judges.
PER CURIAM:
On June 1, 1981, the United States Supreme Court affirmed in part and reversed in part a decision of this court, 621 F.2d 130 (5th Cir. 1980), affirming the district courts’, 458 F.Supp. 1387, 430 F.Supp. 1064, holdings in each of these cases that Ford Motor Credit Company (FMCC) was a creditor under the Truth-in-Lending Act, 15 U.S.C. § 1601 et seq. and remanded the cases to this court for further proceedings in accordance with its opinion. Ford Motor *99Credit Co. v. Cenance, - U.S. -, 101 S.Ct. 2239, 68 L.Ed.2d 744 (1981).
The Court agreed with our prior opinion that FMCC was a creditor, not an assignee, under the Act. The Court, however, reversed our holding that FMCC had violated the Act by failing to disclose its status as creditor. The Court concluded that notice to the debtor that the credit contract had been assigned to FMCC satisfied the disclosure requirements of the Act.
In accordance with the Supreme Court mandate, therefore, we remand these cases to the respective district courts and direct those courts to vacate that portion of their judgments finding FMCC liable for failing to disclose its creditor status. Because the Court limited its grant of certiorari to the issue of FMCC as creditor, however, the remainder of our opinion dealing with various other asserted violations of the Act by FMCC is reinstated. IT IS SO ORDERED.
VACATED IN PART AND REMANDED.